       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 1 of 8




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-00991-PHX-SPL
      Gabriel Barrio, et al.,
 9                                              )
                                                )
                        Plaintiffs,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Gisa Investments LLC, et al.,             )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15           Before the Court is Defendants’ Motion to Dismiss (Doc. 20) filed pursuant to
16   Federal Rule of Civil Procedure (“Rule”) 12(b)(6). The Motion is fully briefed and ready
17   for consideration. (Docs. 20, 23, 28) For the following reasons, the Motion will be granted
18   in part.
19      I.      BACKGROUND
20           This case arises out of an agreement between Plaintiff Gabriel Barrio, a resident of
21   Washington, and Defendant Tophat U.S., LLC (“Tophat”), a car importing and
22   refurbishing company located in Arizona. (Doc. 18 at ¶¶2–4) Mr. Barrio and a Tophat
23   representative signed an agreement on April 5, 2016, stating that Tophat would custom-
24   build a Land Rover Defender 110 for Mr. Barrio, and that Mr. Barrio would pay $120,000
25   for the vehicle, with a $36,000 deposit. (Doc. 20-1) The agreement included the
26   specifications to which the vehicle would be built. (Doc. 20-1) It also included a warranty
27   for materials incorporated into the car and a one-year unlimited mileage warranty on the
28   engine and transmission. (Doc. 20-1)
           Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 2 of 8




 1                Plaintiffs first brought this cause of action on May 21, 2020 against Tophat and
 2   Defendant Gisa Investments, LLC (“Gisa”). (Doc. 1) Plaintiffs filed a First Amended
 3   Complaint (“FAC”) on July 17, 2020, (Doc. 18) asserting the following claims: (1) a
 4   violation of the Arizona Consumer Fraud Act (“ACFA”), (2) common law fraud, (3) breach
 5   of implied warranty, (4) additional breach of warranty claims under the Magnuson-Moss
 6   Warranty Act (“MMWA”), (5) breach of contract, (6) aiding and abetting, (7) negligent
 7   misrepresentation, and (8) rescission. Plaintiffs assert the vehicle was not built to their
 8   satisfaction nor did it satisfy the terms of the agreement. (Doc. 18 at ¶¶18–19, 27)
 9                Defendants filed a Motion to Dismiss on August 7, 2020 for failure to state a claim
10   under Rule 12(b)(6). (Doc. 20) Defendants seek to dismiss the claims for (1) common law
11   fraud, (2) negligent misrepresentation, (3) violation of the ACFA, and (4) aiding and
12   abetting. (Doc. 20 at 2) Defendants also seek to dismiss all claims against Gisa because
13   Gisa was not party to the contract giving rise to the claims. (Doc. 20 at 2) The Court will
14   now consider the Motion.
15          II.      LEGAL STANDARDS
16                To survive a motion to dismiss, a complaint must contain “a short and plain
17   statement of the claim showing that the pleader is entitled to relief” so that the defendant
18   is given fair notice of the claim and the grounds upon which it rests. Bell Atl. Corp. v.
19   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). A court may dismiss
20   a complaint for failure to state a claim under Rule 12(b)(6) for two reasons: (1) lack of a
21   cognizable legal theory, or (2) insufficient facts alleged under a cognizable legal theory.
22   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When deciding a
23   motion to dismiss, all allegations of material fact in the complaint are taken as true and
24   construed in the light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d
25   1063, 1067 (9th Cir. 2009).
26          III.     DISCUSSION
27                The Court will address each cause of action individually.
28   ///


                                                       2
       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 3 of 8




 1          A. Fraud
 2          Common law fraud is a tort claim. See CIT Fin. LLC v. Treon, Aguirre, Newman &
 3   Norris PA, No. CV-14-00800-PHX-JAT, 2016 WL 6610604, at *5 (D. Ariz. Nov. 9, 2016).
 4   Sometimes, tort claims arising out of breach of contract actions are barred by the Economic
 5   Loss Rule (“ELR”). The ELR “limits a contracting party to contractual remedies for the
 6   recovery of economic losses unaccompanied by physical injury to persons or other
 7   property.” Firetrace USA, LLC v. Jesclard, 800 F. Supp. 2d 1042, 1050 (D. Ariz. 2010)
 8   citing Flagstaff Affordable Hous. Ltd. P’ship v. Design Alliance, Inc., 223 Ariz. 320 (2010).
 9   Here, Defendants allege that a number of Plaintiffs’ claims are barred under the ELR,
10   though Plaintiffs argue it does not apply in this case. (Doc. 20 at 4; Doc. 23 at 5–6)
11   Plaintiffs argue that the ELR 1) does not apply to fraud and misrepresentation claims, and
12   2) does not apply to non-economic harm such as emotional damages, the travel time to buy
13   the vehicle and repair it, and their inability to obtain insurance for the vehicle. (Doc. 23 at
14   6, 8–9)
15          Plaintiffs rely on old case law for the proposition that the ELR does not apply to
16   fraud and misrepresentation claims; more recently this Court and Arizona state courts have
17   found it does apply in that context. See, e.g., CIT Fin. LLC, 2016 WL 6610604, at *5 (fraud
18   and negligent misrepresentation claims dismissed because ELR applies when a contract
19   governs); Del Mar Land Partners, LLC v. Stanley Consultants, Inc., No. CV-11-8013-
20   PCT-PGR, 2012 WL 1019066, at *2 (D. Ariz. Mar. 26, 2012) (fraud claim dismissed
21   because ELR applies); Sherman v. PremierGarage Sys., LLC, No. CV 10-0269-PHX-
22   MHM, 2010 WL 3023320, at *4 (D. Ariz. July 30, 2010) (ELR applies to fraud, intentional
23   misrepresentation, and negligent misrepresentation claims); Cook v. Orkin Exterminating
24   Co., 227 Ariz. 331, 335 (Ariz. Ct. App. 2011) (fraud, negligence and misrepresentation
25   claims are barred by ELR unless contract otherwise provides). Another case this Court
26   finds compelling is Van Go LLC v. Potts, No. CV-16-00054-PHX-JJT, 2016 WL 4974968
27   (D. Ariz. June 7, 2016). In that case, this Court declined to apply the ELR to a fraud claim
28   involving a car sale, however, the sale of the car was under much different circumstances.


                                                   3
       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 4 of 8




 1   Id. at *4. There, the vehicle at issue was sold at auction, without negotiation or discussion
 2   between the buyer and seller. Id. The buyer later alleged the vehicle’s history and certificate
 3   of authenticity were falsified, bringing, among others, a fraud claim. Id. at *1–2. The Court
 4   determined that the auction setting made the ELR inapplicable. Id. at *4. The parties in
 5   Van Go did not “bargain, define remedies, or plan for contingencies like in other contract
 6   negotiations.” Id. This Court noted, citing Firetrace, that the purpose of the ELR is to
 7   “encourage private ordering of economic relationships and to uphold the expectations of
 8   the parties by limiting a plaintiff to contractual remedies for the loss of the benefits of the
 9   bargain.” Id. citing 800 F.Supp 2d at 1050. In the instant case, the parties bargained over
10   the price of the vehicle, then signed a contract that defined remedies, listed warranties, and
11   planned for contingencies. (Doc. 18 at ¶¶9, 28–30; Doc. 20-1 at 2–4) In a situation where
12   there is a contract providing remedies, it makes sense for a court to hold the parties to that
13   contract. Therefore, the ELR does bar Plaintiffs’ fraud claims to the extent that their harm
14   is economic.
15          As to Plaintiffs’ alleged noneconomic damages, Plaintiffs did not assert their
16   inability to find insurance for the vehicle until their Response. (Doc. 23 at 9) As such, it
17   will not be considered. See Andasola v. Capital One Bank NA, No. CV 12-02467-PHX-
18   JAT, 2013 WL 1149663, at *4 (D. Ariz. Mar. 19, 2013) (Court would not consider new
19   allegations asserted in plaintiff’s response to a motion to dismiss, except to consider
20   granting leave to amend). Furthermore, time spent obtaining the vehicle and repairing it is
21   not separable from the economic harms. Finally, the emotional harms asserted in the FAC
22   are not cognizable damages. The damages recoverable in a fraud case are usually “limited
23   to the actual pecuniary loss sustained.” Arce-Mendez v. Eagle Produce P’ship Inc., No. CV
24   05-3857-PHX-JAT, 2008 WL 659812, at *3 (D. Ariz. Mar. 6, 2008). When plaintiff’s
25   interests are “purely economic” there is no recovery for emotional distress. Morrow v.
26   Temple, No. CV190202TUCJASBGM, 2020 WL 1065868, at *4 (D. Ariz. Mar. 5, 2020)
27   (internal citations omitted). This Court considers mental or emotional damages for fraud
28   “special damages.” Arce-Mendez, 2008 WL 659812, at *3. Plaintiffs alleging special


                                                   4
       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 5 of 8




 1   damages must plead them with specificity under Rule 9(g). Id. Plaintiffs mentioned “stress,
 2   humiliation, and frustration,” in their FAC but only very briefly in their general allegations
 3   section. (Doc. 18 at ¶31) They did not plead with specificity, as is required to support a
 4   claim       for   emotional   damage.   Holly       v.   Alta   Newport   Hosp.,    Inc.,   No.
 5   219CV07496ODWMRWX, 2020 WL 1853308, at *6 (C.D. Cal. Apr. 10, 2020) (The court
 6   dismissed claims for emotional harm and distress when plaintiff did not claim specifically
 7   any genuine injury. “[V]ague and conclusory allegations regarding damages are
 8   insufficient to survive a motion to dismiss.”). To the extent Plaintiffs elaborate on their
 9   emotional distress in their responsive briefing, alleging “more emotional stress and fears
10   relating to dangerous conditions,” (Doc. 23 at 3) it is (1) too late to make further allegations
11   that should have been included in the FAC and (2) these allegations are still not specific
12   enough to pass Rule 9(g) muster. Therefore, Plaintiffs’ fraud claim is dismissed in its
13   entirety.
14           B. Negligent misrepresentation
15           To the extent Plaintiffs assert negligent misrepresentation claims, the ELR rule
16   applies. See supra III.A for analysis. See also Sherman, 2010 WL 3023320 at *4.
17   Furthermore, Plaintiffs again failed to plead their non-economic damages with the
18   specificity required by Rule 9(g), for the same reasons listed above. Thus, the negligent
19   misrepresentation claim is dismissed in its entirety.
20           C. Violation of the ACFA
21           Private actions under the ACFA have a statute of limitations of one year under
22   A.R.S. § 12-541(5). The statute of limitations begins to run when the consumer discovers
23   or “with reasonable diligence should have discovered both the ‘who’ and the ‘what’ of her
24   claim.” Cheatham v. ADT Corp., 161 F. Supp. 3d 815, 826 (D. Ariz. 2016) (internal
25   quotations omitted). Specifically, it begins when the consumer knows “whose products
26   were involved and that the products were not performing as expected.” Id. (internal
27   quotations omitted). As Defendants argue and Plaintiffs write in their own First Amended
28   Complaint, Plaintiffs knew within one day of possessing the Range Rover that it was not


                                                     5
       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 6 of 8




 1   performing as promised in the agreement. (Doc. 20 at 12, Doc. 18 at ¶16) Plaintiffs received
 2   the Land Rover from Defendant Tophat on June 22, 2018. (Doc. 20 at 12) Therefore, the
 3   statute of limitations on the ACFA claim would have run on June 22, 2019. This case was
 4   brought on May 21, 2020. Thus, the ACFA claim is time-barred.
 5          D. Aiding and abetting
 6          Aiding and abetting is a derivative claim. Merritt v. Arizona, 425 F. Supp. 3d 1201,
 7   1233 (D. Ariz. 2019) (internal citations omitted) (“aiding and abetting is a derivative tort
 8   for which a plaintiff may recover only if he establishes an independent primary tort”). It
 9   requires three elements: “(1) the primary tortfeasor must commit a tort that causes injury
10   to the plaintiff; (2) the defendant must know the primary tortfeasor’s conduct constitutes a
11   breach of duty; and (3) the defendant must substantially assist or encourage the primary
12   tortfeasor in the achievement of the breach.” Id. When the underlying tort that serves as the
13   basis for the aiding and abetting claim fails, the claim of aiding and abetting that tort also
14   fails. Id. Therefore, since the tort claims (fraud, negligent misrepresentation, ACFA claim)
15   upon which the aiding and abetting claim is based have failed, the aiding and abetting claim
16   also fails.
17          E. Punitive damages
18          Because the Court dismissed the tort claims under the economic loss rule, it follows
19   that this case is now based in contract law. It is well-established under Arizona law that
20   punitive damages are not available in contract cases. See Jones v. Gen. Motors Corp., No.
21   CV-08-2099-PHX-GMS, 2009 WL 648613, at *2 (D. Ariz. Mar. 11, 2009). Therefore, to
22   the extent Plaintiffs assert punitive damages, they are not available to them.1
23          F. Claims against Gisa
24      Gisa is not a party to the contract signed by Mr. Barrio. (Doc. 21-1) Plaintiffs allege in
25
            1
               The Court notes that while the MMWA allows punitive damages where the
26   governing state law allows, Arizona does not allow punitive damages because they are
     unavailable in breach of warranty claims. “In Arizona, the law of which forms the basis of
27   Plaintiff’s non-federal claims, punitive damages are not ordinarily available as a remedy in
     breach of warranty actions because such actions are contract claims.” Jones 2009 WL
28   648613, at *2.

                                                   6
       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 7 of 8




 1   their FAC that Gisa is an agent of Tophat and that an employee of Gisa acted as an agent
 2   of Tophat. (Doc. 18 at ¶¶1, 5) Defendants accept this allegation as true. (Doc. 20 at 6, Doc.
 3   28 at 5–6) Principles of agency law dictate that when the ELR bars tort recovery against a
 4   contracting party, it also bars tort recovery against an agent of that party. See Gilbert
 5   Unified Sch. Dist. No. 41 v. CrossPointe, LLC, No. CV 11-00510-PHX-NVW, 2012 WL
 6   1564660, at *4 (D. Ariz. May 2, 2012) (explaining that when the ELR bars tort recovery
 7   against a corporation based on a contract it also bars tort recovery against an officer of that
 8   corporation). Furthermore, when a principal enters a contract, that contract may dictate the
 9   actions of an agent, but it does not create liability for the agent under the contract. Sayles
10   v. Knight Transportation Co. Inc., No. CV-16-04235-PHX-JAT, 2017 WL 3051144, at *2
11   (D. Ariz. Mar. 16, 2017) (agents of parties to the contract may not be held liable for breach
12   of contract because they are not themselves parties to the contract). Under these principles,
13   the tort claims that are barred against Tophat must also be barred against Gisa, because the
14   alleged tortious conduct of both parties was governed by the contract. Furthermore, while
15   Gisa may have been bound by the contract Tophat signed to undertake certain actions on
16   behalf of Tophat, Gisa is not liable on the contract as a mere agent because no
17   representatives of Gisa signed the contract. There is no contractual privity. This means
18   Gisa is not liable for the breach of contract, rescission, or breach of warranty claims.
19   Therefore, there are no cognizable claims against Gisa.
20      IV.      CONCLUSION
21      The claims for fraud and negligent representation are barred by the ELR. The statute of
22   limitations has long run on the ACFA claim. The claim for aiding and abetting is barred as
23   a derivative claim. The remaining claims against Gisa may not proceed, because mere
24   status as an agent of Tophat does not make Gisa a party to the contract.
25      Accordingly,
26            IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 20) is granted in part
27   and Plaintiffs’ claims for fraud and negligent misrepresentation, their claim arising out of
28   the ACFA, and their claim for aiding and abetting are dismissed pursuant to Rule 12(b)(6).


                                                   7
       Case 2:20-cv-00991-SPL Document 32 Filed 10/15/20 Page 8 of 8




 1          IT IS FURTHER ORDERED that Defendant Gisa Investments, LLC is dismissed.
 2          IT IS FURTHER ORDERED that Defendants’ Motion (Doc. 20) is denied
 3   without prejudice to the extent that they request attorneys’ fees.2
 4          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 5   accordingly as to Defendant Gisa Investments, LLC and terminate them from this action.
 6          Dated this 14th day of October, 2020.
 7
 8
                                                      Honorable Steven P. Logan
 9                                                    United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            2
             Tophat’s request for attorneys’ fees pursuant to A.R.S. § 12-341.01 is premature.
27   They are not yet the “successful party” in an action “arising out of a contract” because all
     contractual claims in the case remain. Defense counsel may file a separate motion for
28   attorneys’ fees as to Gisa, but should be sure to include the basis for the fees requested.

                                                  8
